Case 18-10752-VFP               Doc 214          Filed 01/07/19 Entered 01/07/19 16:09:20   Desc Main
                                                Document      Page 1 of 5


 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1

 JERROLD S. KULBACK
 ARCHER & GREINER
 A Professional Corporation
 One Centennial Square
 Haddonfield, NJ 08033-0968
 Tel: (856) 795-2121
 Fax: (856) 795-0574
 Email: jkulback@archerlaw.com
 Attorneys for Fulton Bank of New Jersey


 In Re:                                                      Chapter 11

 WILLIAM FOCAZIO, MD, P.A. and                               Case No. 18-10752 (VFP)
 ENDO SURGICAL CENTER OF NORTH                               (Jointly Administered)
 JERSEY, P.C.

                              Debtors.


                  OBJECTION OF FULTON BANK OF NEW JERSEY
          TO DEBTORS’ DISCLOSURE STATEMENT FILED DECEMBER 11, 2018

          Fulton Bank of New Jersey (“FBNJ”), by and through its counsel, Archer & Greiner, a

 Professional Corporation, files the following objection to the Disclosure Statement [D.I. 205]

 filed on December 11, 2018 (“Disclosure Statement”) filed by William Focazio, MD, P.A. and

 Endo Surgical Center Of North Jersey, P.C. (collectively, the “Debtors”).

                                                   BACKGROUND

          1.        FBNJ is a general unsecured creditor of Endo Surgical Center Of North Jersey,

 P.C. (“Endo”). On April 11, 2018, FBNJ filed a Proof of Claim [Claim No. 19-1] in the Endo

 bankruptcy case. The Proof of Claim is in the sum of $1,651,272.43 and relates to two (2) final

 Judgments By Default (“Judgments”) that were entered pre-petition by the Superior Court of

 New Jersey in favor of FBNJ and against Endo (and others including Dr. William Focazio,
Case 18-10752-VFP         Doc 214      Filed 01/07/19 Entered 01/07/19 16:09:20            Desc Main
                                      Document      Page 2 of 5


 individually). The Judgments arise from the breach of two leases relating to medical equipment.

 The Superior Court of New Jersey also entered two Orders for Replevin, commanding Endo and

 the other defendants return the leased equipment to FBNJ. Copies of the Judgments and Orders

 of Replevin are attached to the Proof of Claim and incorporated herein by reference.

        2.       Since filing the Proof of Claim, FBNJ has received $425,000 from the sale of

 leased equipment located at the facility owned by the Debtors’ affiliate Riverwood Surgical

 Center, LLC (“Riverwood”). FBNJ has also received $1,699.48 from a bank levy of Dr.

 Focazio’s personal bank account, and $18,056.33 from a Charging Lien Order entered against

 Dr. Focazio’s interests in Coal House of Monmouth LLC. FBNJ is still owed well in excess of

 $1 million. The location and status of the equipment that was leased by FBNJ to Endo is

 unknown to FBNJ.

        3.      On December 11, 2018, the Debtors filed the Disclosure Statement [D.I. 205] and

 Plan [D.I. 206]. The Disclosure Statement and Plan provide that general unsecured creditors will

 receive a distribution of 10% payable quarterly over seven (7) years from the Debtors’ operations

 and sale of assets. The Disclosure Statement and Plan also provide that “Dr. Focazio will be

 retaining his equity interest.” For the reasons that follow, FBNJ objects to the Disclosure

 Statement.

                                       LEGAL ARGUMENT

        4.      Section 1125 of the Bankruptcy Code requires that, before a plan proponent may

 solicit acceptance or rejection of a plan, the plan proponent must transmit to the parties to be

 solicited a disclosure statement, containing “adequate information.” The Bankruptcy Code

 defines “adequate information” as:

                        Information of a kind, and in sufficient detail, as far as is
                        reasonably practicable in light of the nature and history of

                                                  2
Case 18-10752-VFP          Doc 214    Filed 01/07/19 Entered 01/07/19 16:09:20             Desc Main
                                     Document      Page 3 of 5


                        the debtor and the condition of the debtor’s books and
                        records, including a discussion of the potential material
                        Federal tax consequences of the plan to the debtor, any
                        successor to the debtor, and a hypothetical investor typical
                        of the holders of claims or interests in the case, that would
                        enable such a hypothetical investor or the relevant class to
                        make an informed judgment about the plan. . . and in
                        determining whether a disclosure statement provides
                        adequate information, the court shall consider the
                        complexity of the case, the benefit of additional
                        information to creditors and other parties in interest, and
                        the cost of providing additional information ; . . .

 11 U.S.C. § 1125(a)(1).

        5.      The disclosure statement requirement of section 1125 of the Bankruptcy Code is

 “crucial to the effective functioning of the federal bankruptcy system[;] . . . the importance of

 full and honest disclosure cannot be overstated.” Ryan Operations G.P. v. Santiam-Midwest

 Lumber Co., 81 F.3d 355, 362 (3d Cir. 1996) (citing Oneida Motor Freight, Inc. v. United Jersey

 Bank (In re Oneida Motor Freight, Inc.), 848 F.2d 414 (3d Cir. 1988)). The “adequate

 information” requirement is designed to help creditors in their negotiations with Debtors over the

 plan. See Century Glove, Inc. v. First Am. Bank, 860 F.2d 94 (3d Cir. 1988). Section 1129(a)(2)

 conditions confirmation upon compliance with applicable Code provisions. The disclosure

 requirement of section 1125 is one of those provisions. See 11 U.S.C. 1129(a)(2); In re PWS

 Holding Corp., 228 F.3d 224, 248 (3d Cir. 2000)..

        6.      Here, the Disclosure Statement is silent as to the location and status of the

 equipment that was leased by FBNJ to Endo. While FBNJ suspects that there may have been

 fraud by Dr. Focazio and/or others in connection with the lease, such that some or all of the

 leased equipment never actually existed, the Debtors’ position with respect to the leased

 equipment should be disclosed.




                                                  3
Case 18-10752-VFP         Doc 214     Filed 01/07/19 Entered 01/07/19 16:09:20             Desc Main
                                     Document      Page 4 of 5


        7.      Furthermore, even if the Disclosure Statement was both clear and informative

 with respect to the leased equipment, it should not be approved because the Plan is patently

 unconfirmable. See, In re American Capital Equipment LLC, 688 F.3d 145 (3rd Cir. 2012)

 (bankruptcy court can determine at the disclosure statement stage that a Chapter 11 plan is

 unconfirmable without first holding a confirmation hearing). The Third Circuit followed

 numerous courts in this jurisdiction and elsewhere that determined to resolve confirmation issues

 at the disclosure statement stage before proceeding with solicitation on the grounds that the

 court's equitable powers under 11 U.S.C. § 105 "surely enable it to control its own docket" and

 thus, a "[c]ourt [should] not proceed with the time consuming and expensive proposition of

 hearings on a disclosure statement and plan when the plan may not be confirmable because it

 does not comply with [confirmation requirements]." Id.

        8.      A plan is patently unconfirmable where (1) confirmation “defects [cannot] be

 overcome by creditor voting results” and (2) those defects “concern matters upon which all

 material facts are not in dispute or have been fully developed at the disclosure statement

 hearing.” Id. at 155.

        9.      Here, the Plan is patently unconfirmable because it violates the Absolute Priority

 Rule. The “fair and equitable” requirement is clearly spelled out in section 1129(b)(2) of the

 Bankruptcy Code, which states that a plan is “fair and equitable” with respect to a class of

 unsecured claims if “the holder of any claim or interest that is junior to the claims of such class

 will not receive or retain under the plan on account of such junior claim or interest any property.”

 11 U.S.C. § 1129(b)(2)(B). This is also known as the “absolute priority rule.”

        10.     The Plan is not “fair and equitable” within the meaning of section 1129(b) and

 thus violates the absolute priority rule. Specifically, the Plan proposes that “Dr. Focazio will be



                                                   4
Case 18-10752-VFP         Doc 214     Filed 01/07/19 Entered 01/07/19 16:09:20               Desc Main
                                     Document      Page 5 of 5


 retaining his equity interests,” while the unsecured creditors do not get paid in full. It is

 impermissible for equity of the Debtors to retain value where the unsecured creditors are not

 being paid in full. Accordingly, the Disclosure Statement describes a patently unconfirmable

 Plan, and approval should be denied.

                                   RESERVATION OF RIGHTS

         11.    FBNJ reserves its right to object to any proposed modifications to the Disclosure

 Statement, and expressly reserves any and all objections it may have to confirmation of the Plan.

 FBNJ reserves its right to supplement this Objection, including at the hearing on approval of the

 Disclosure Statement.

                                                        ARCHER & GREINER
                                                        A Professional Corporation
                                                        Attorneys for Fulton Bank of New Jersey


                                                        By      /s/ Jerrold S. Kulback
                                                                Jerrold S. Kulback
 Dated: January 7, 2019



 215773067v1




                                                   5
